Citation Nr: 1203884	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  04-06 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include as secondary to a lower back disability and to service-connected residuals of a cervical spine injury.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to a lower back disability and service-connected residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for lumbar disc syndrome and myospasm and major depressive disorder.

The Veteran testified before the undersigned at an August 2006 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims folder.

In March 2007, the Board granted the Veteran's petition to reopen the claim for service connection for a lower back disability and remanded the underlying claim as well as the petition to reopen the claim for service connection for a psychiatric disability for further development.

In September 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In May 1972 and June 1973 rating decisions, the RO denied the Veteran's claim for service connection for a psychiatric disability based on a finding that his condition was of a constitutional nature and not a disability for VA compensation purposes.

2.  In a January 2000 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disability as there was no evidence that the disability had its onset in service or was otherwise related to a disease or injury in service.

3.  Evidence received since the January 2000 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

4.  The Veteran's current lower back disability is the result of an in-service disease or injury.

5.  The Veteran's current psychiatric disability is the result of his now service- connected lower back disability.

CONCLUSIONS OF LAW

1.  The RO's May 1972, June 1973, and January 2000 rating decisions that denied the claim for service connection for a psychiatric disability are final.  38 U.S.C.A. 
§ 7105(b)-(c), (d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the January 2000 decision is new and material and, therefore, sufficient to reopen the claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a lower back disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a psychiatric disability and as the Board is granting the underlying claim as well as the claim for service connection for a lower back disability, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Petition to Reopen 

An RO decision becomes final if a notice of disagreement is not received within one year of the mailing of notice of the decision.  38 U.S.C.A. § 7105(b)-(c). 

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a psychiatric disability in May 1972 based on a finding that his condition was of a constitutional nature and not a disability for VA compensation purposes.  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.  The Veteran attempted to reopen his claim for service connection for a psychiatric disability in May 1973.  The RO denied his petition to reopen in a June 1973 rating decision as new and material evidence had not been submitted.  The Veteran did not appeal and the June 1973 decision became final.  Id.  

The Veteran again attempted to reopen his claim for service connection for a psychiatric disability in May 1999.  The RO denied his petition to reopen in a January 2000 rating decision as new and material evidence had not been submitted, to the extent that there was no medical evidence that his diagnosed major depressive disorder had its onset in service or was otherwise related to a disease or injury in service.  He submitted a timely notice of disagreement with the January 2000 decision in August 2000.  The Veteran was sent a statement of the case dated November 21, 2001, but a substantive appeal (VA Form 9) was never received.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  As the Veteran did not submit any document that could be construed as a substantive appeal following the November 2001 statement of the case, the RO closed the appeal.  Furthermore, new and material evidence was not received within one year of the mailing of the notice of the January 2000 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the January 2000 decision became final.

Therefore, the Board will review the evidence submitted since the January 2000 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the January 2000 denial includes a September 2009 VA examination report which reveals that the Veteran has been diagnosed as having depression and includes an opinion that the depression is secondary to his back disability.  

As the Board is granting service connection for the Veteran's current lower back disability, the newly submitted medical evidence pertains to an element of the claim that was previously found to be lacking, namely a link between the current psychiatric disability and service or a service-connected disability.  Furthermore, the evidence raises a reasonable possibility of substantiating the claim in light of the opinion that the psychiatric disability is related to the now service-connected lower back disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, as the additional evidence shows that the Veteran's psychiatric problems are related to his now service-connected lower back disability, the evidence is new and material and the Veteran's claim is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  As service connection for a psychiatric disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lower Back Disability

Medical records reveal that the Veteran has been diagnosed as having various lower back disabilities.  For example, a September 2009 VA examination report indicated a diagnosis of lumbar spondylosis with left lower extremity radiculitis.  Thus, a current lower back disability has been demonstrated.

Service treatment records reflect that the Veteran injured his back in July 1968 while lifting weights at the gym.  He was diagnosed as having a back strain.  Furthermore, he has reported on several occasions, including during the August 2006 hearing, that he injured his back during guard duty in Germany when he slipped on ice and snow, fell down a hill, and struck his lower back on a tree.  He has reported on numerous occasions that he has experienced symptoms of a lower back disability, such as pain, ever since his in-service injuries.

In statements dated in June 1990 and August 1991, a fellow service member reported that he had served with the Veteran in Germany and that during that time the Veteran had told him about a fall during guard duty that resulted in a lower back injury

The Veteran is competent to report an in-service lower back injury due to a fall.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no evidence to explicitly contradict his reports, they are consistent with the June 1990 and August 1991 statements provided by his fellow service member, and they are otherwise consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible.  Therefore, the Veteran's reported in-service lower back injury due to a fall is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

As for the etiology of the Veteran's current lower back disability, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In an August 2006 examination report, Robert D. Simon, M.D. opined that the Veteran's current lower back disability, diagnosed as lumbar disc disease at L2-3 and L5-S1 and herniated nucleus pulposis at L5-S1 on the right side, was likely related to service.  He reasoned that the Veteran had a history of back pain since an in-service injury in the 1960s.  Therefore, his back disability was a chronic problem with a long history of development.
A June 2009 VA examination report includes an opinion that the Veteran's current lumbar spondylosis with left lower extremity radiculitis was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service.  This opinion was based on the fact that there was no evidence of arthropathy of lumbar spondylosis or radiculitis acquired during service.  An isolated lumbar strain was not the cause of the lumbar spondylosis.

In a December 2009 statement, Dr. Simon again opined that the Veteran's complaints of back pain and his physical findings were directly related to his long term lifting and work in the military.  No further explanation or reasoning for this opinion was provided.

The Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a).  In January 2012, a VA physician reviewed the Veteran's claims file and opined that there was no evidence to causally relate his current lower back disability (diagnosed as disc degeneration and lumbar spondylosis at multiple levels associated with disc protrusions) to in-service trauma.  The physician reasoned that degenerative disc disease could be because of aging and related arthritis of the facet joints and that there was evidence of multiple post-service back injuries.  

The physician further explained that any opinion in favor of causally relating the Veteran's disability to injuries was based on a history provided by the Veteran.  However, based on MRI findings and his history, degeneration and spondylosis in the lumbar spine could not be causally related to a specific injury with any scientific certainty.  If any such opinion had been given, it was essentially based on the Veteran's history and was more likely to be a speculative opinion.

The June 2009 opinion was essentially based on a lack of evidence of certain symptomatology in the Veteran's service treatment records (i.e. arthropathy of lumbar spondylosis or radiculitis).  Furthermore, neither this opinion nor the January 2012 opinion reflected any acknowledgement or consideration of the Veteran's reports of lower back symptomatology ever since service.  Therefore, these opinions are of limited probative value.
A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Dr. Simon's December 2009 opinion is also of limited probative weight because it not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although Dr. Simon's December 2006 opinion is not accompanied by an extensive rationale, he nonetheless provided an explanation that is based upon the Veteran's reported history of back problems since service and is otherwise consistent with the evidence of record, which includes a VA examination in July 1973 which provided a diagnosis of residuals of lumbar spine injury with the only injury identified involving active service events.  Therefore, this opinion is entitled to substantial probative weight.  See Id.

At the very least, the evidence is in relative equipoise as to whether the Veteran's current lower back disability is related to his in-service back injuries.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Psychiatric Disability

Medical records, including the September 2009 VA examination report, indicate that the Veteran has been diagnosed as having depression.  Thus, a current psychiatric disability has been demonstrated.

The only medical opinion as to whether the Veteran's current psychiatric disability was caused by his now service-connected lower back disability is that of the examiner who conducted the September 2009 VA examination.  She opined that the Veteran's depression was likely ("more likely than not") a result of his chronic back pain.  This opinion was based on the fact that he reported a history of chronic pain and consequent depression due to the effects of the disability on his psychosocial functioning and his occupation.  He endorsed a history of 2 suicide attempts and multiple hospitalizations due to feelings of hopelessness, worthlessness, and self-loathing as a result of not accomplishing his professional goals in life.  Also, he denied having experienced any mental health problems prior to service.

The September 2009 opinion is accompanied by a rationale that is based upon an examination of the Veteran and a review of his medical records and reported history and is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The weight of the evidence reflects that the Veteran's current psychiatric disability was caused by his now service-connected lower back disability.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, service connection for the currently diagnosed psychiatric disability is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened, and the appeal is granted.

Entitlement to service connection for a lower back disability is granted.

Entitlement to service connection for a psychiatric disability is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


